Title: From George Washington to Major General William Heath, 13 September 1778
From: Washington, George
To: Heath, William


          
            Dear Sir,
            Head Quarters White Plains Sepr 13. 1778
          
          I have just received advice from the Board of War, that they have given directions to
            Mr Fletcher, to send forward to Springfield and Hartford all the ready made cloathing in
            his possession, there to be sorted and repacked previous to their coming to Camp, except
            a few particular articles, which are ordered immediately on; and to deliver Messrs Otis
            and Andrews all the Cloths, woolens linnens and other goods, to be made up by them, as
            expeditiously as possible, for a further supply.
          The necessities of the army and the experience we have had of the total mismanagement,
            too common in the manner of transporting cloathing to camp, by which great delay and
            loss have been incurred—induce me to desire your particular attention and assistance in
            the matter. The importance in this advanced season of losing no time and sparing no
            pains to supply the exigencies of the soldiery, in so essential an article, is too
            obvious, and I am persuaded too interesting to your own feelings, to need being inforced
            by a single argument. I would wish you to call upon Mr Fletcher to know what means he is
            employing to answer the views of the Board; and if they do not appear to you perfectly
            adequate, to concert with him any additional measures, you may think adviseable. The
            necessity is urgent and the exertions should be proportioned.
          I have written to General Greene directing him to instruct his assistants in Boston,
            that they may strain every nerve to give the most effectual aid. There is a number of return-waggons both in the Commissary’s
            and Quarter Master’s line, which may be made use of on the occasion, and be a saving of
            expence to the public. But though this resource should be well improved, in a business
            of such moment, it ought not wholly to be relied on. It is my anxious wish, the
            cloathing may come on with the greatest dispatch, and as much together as circumstances
            will permit; and for this purpose every expedient ought to be used to provide a
            sufficient number of waggons—hiring them if to be had, or if not, calling in the aid of
            the civil authority to impress, or otherwise procure them in the most certain and
            expeditious mode.
          It hath been too much a practice hitherto to send on the cloathing in small parcels,
            without a guard or conductor to take care of them. The consequences have been, in every
            case, loss of time, in many cases, the loss of the cloathing itself, which being
            scattered about at different places on the road, has often been converted to private
            use. To obviate this—I request your care to have trusty persons appointed to conduct the
            cloathing, to the respective depositaries, furnished with proper 
            guards—to facilitate which, it will be necessary to send it on in large parcels.
          I should also be glad, you would call upon Messrs Otis and Andrews and know what
            measures they are taking for making up the articles intrusted to their care—and to give
            them all the advice and assistance in your power. In every step you take, however, you
            are to be cautious not to contravene the directions of the Board of War; but to promote
            and accelerate their execution. With great esteem and regard I am Sir Your most Obedt
            servant
          
            Go: Washington
          
        